Citation Nr: 0403189	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
avulsion fracture, left distal fibula with avulsion of the 
lateral talofibular ligament.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to July 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran failed to report for VA examinations of the 
joints and spine in November 2002 and February 2003.

3.  The veteran's service-connected avulsion fracture, left 
distal fibula with avulsion of the lateral talofibular 
ligament, is manifested by no more than marked limitation of 
motion, without credible medical evidence of malunion of the 
tibia and fibula with marked knee or ankle disability or 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  

4.  There is no credible evidence of additional functional 
loss due to pain in the left ankle or unemployability due to 
the service-connected avulsion fracture, left distal fibula 
with avulsion of the lateral talofibular ligament

5.  The veteran's current low back disability was not 
manifested during active military service, is not related to 
his service-connected left ankle disability, and is not 
otherwise attributable to military service. 

6.  There is no credible medical evidence of a current right 
hip disability.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a service-connected avulsion fracture, left distal fibula 
with avulsion of the lateral talofibular ligament, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5271-5262 (2003).  

2.  A low back disability was not incurred in or aggravated 
by active military service, nor is a low back disability 
proximately due to or the result of the veteran's service-
connected left ankle disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2003).  

3.  A right hip disability was not incurred in or aggravated 
by active military service, nor is a right hip disability 
proximately due to or the result of the veteran's service-
connected left ankle disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, VA treatment records dated from 2001 to 2002, 
private treatment records dated from 2000 to 2003, VA 
examination reports dated in 1991 and 1992, and statements 
from the veteran's private treating physician.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of his left ankle 
disability and for service connection.  The discussions in 
the rating decision and statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Additionally, a 
RO letter dated in October 2002 explained to the veteran what 
information and/or evidence was necessary to support his 
claims, what information and/or evidence was needed from him, 
what information VA would obtain for him, and where to send 
the information or evidence.  The Board therefore finds that 
the notice requirements of the new law have been met.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, the Board notes that the veteran was 
informed of the VCAA in an October 2002 letter from the RO, 
and the RO initially denied the veteran's claim in a January 
2003 rating action.  Thus, the requirements of Pelegrini v. 
Principi, No. 01-9444 (U.S. Vet. App. Jan. 13, 2004) have 
been met.  

Factual Background

Private medical records dated in April 1985 demonstrate the 
veteran injured his left ankle while playing basketball.  
Radiological examination revealed disuse osteoporosis of 
distal tibia and talus.  An Assessment of Grade I lateral 
sprain, left ankle, was noted.  

Service medical records demonstrate that upon enlistment 
examination dated in July 1985, the veteran's systems were 
clinically evaluated as normal.  Relevant clinical records 
demonstrate the veteran injured his left ankle in April 1990.  
Radiological examination showed an acute, moderately severe 
inversion type injury, including probable avulsion of the 
lateral talofibular ligament.  The veteran was placed on a 
limited physical profile.  A January 1991 Case Study Report 
indicates that the veteran had failed to report for drill 
assignments with his National Guard unit.  The veteran 
reported that he had reinjured a ligament and that the 
accident was not related to the military.  A report of 
medical examination dated in February 1991 demonstrates that 
the veteran's systems were clinically evaluated as normal 
with the exception of a scar on the left arm and on the left 
ring finger.  

On VA general medical examination dated in August 1991, the 
veteran reported working in a position requiring him to stand 
all day.  It was noted that he was capable of standing for 
about two hours.  It was also noted that the veteran wore an 
elastic brace on his ankle, but did not take any medications 
because they had been of no help in the past.  Physical 
examination revealed full range of motion in the left ankle.  
Radiological examination of the left ankle showed no evidence 
of acute or prior traumatic injury and was within normal 
limits.  A final diagnosis of left ankle fracture by history 
was noted.  

In a February 1992 rating decision, the RO granted 
entitlement to an avulsion fracture, left distal fibula with 
avulsion of the lateral talo-fibular ligament, evaluated as 
noncompensable.  

On VA joint examination dated in June 1992, the veteran 
reported continued pain and stiffness in his left ankle, 
especially in the winter months.  It was noted that the 
veteran continued to avoid athletic activities, primarily 
because of concerns that he would re-injure the ankle.  The 
examiner noted that the ankle did not give out or give the 
veteran an indication that there was increased laxity.  It 
was noted that the veteran used no medications.  Physical 
examination revealed no swelling or deformity.  The examiner 
found no tenderness, effusion, heat, erythema, or crepitation 
to the left ankle.  There was no bony prominence to the 
medial-lateral malleoli of the left ankle.  The veteran had 
full range of motion in the left ankle without evidence of 
pain or guarding.  The veteran was noted to ambulate without 
evidence of a limp.  There was no laxity present on eversion 
or inversion of the left ankle as compared to the right.  
Left ankle plantar flexion was noted as 45 degrees and 
dorsiflexion was noted as 10 degrees.  Radiological 
examination of the left ankle demonstrated a normal left 
ankle with no fracture or bony abnormalities.  A diagnosis of 
status post avulsion injury, left ankle, healed with minimal 
residuals was noted.  

In an August 1992 confirmed rating decision, the RO continued 
a noncompensable evaluation for the veteran's service-
connected left ankle disability.

Relevant treatment records from the veteran's private 
physician demonstrate that in July 2000, the veteran was 
working at a tire store.  He complained of right shoulder 
pain and back pain.  It was noted that the veteran had 
undergone right shoulder surgery in 1999.  It was also noted 
that there was no pain in the legs.  Mild tenderness was 
noted over the lumbar and sacral areas, otherwise the back 
was within normal limits.  A relevant assessment of chronic 
back pain was noted.  In November 2000, the veteran 
complained of upper and lower back pain as well as neck pain.  
The veteran denied any numbness in the arms or hands.  
Objective examination revealed full range of motion in the 
neck and tenderness in the paravertebral muscles of the 
dorsal and cervical spine.  The lumbosacral area was noted as 
slightly tender and straight leg raising was negative 
bilaterally.  An assessment of cervical and dorsal spine 
strain was noted.  A November 2001 clinical record notes that 
the veteran had been working 80-hour weeks.  A May 2002 
clinical record reflects the veteran complained of pain in 
the right hip and constant pain in the left ankle.  He also 
complained of constant back pain and increased pain with 
sleeping.  It was noted that the veteran was unable to work, 
run, play sports, ride a bike, or play with his child because 
of his left ankle and back pain.  Physical examination was 
noted as demonstrating full range of motion in the back and 
right hip with tenderness over the paravertebral muscles.  
Straight leg raising was noted as negative.  Full range of 
motion was also noted in the bilateral ankles.  The left 
lateral malleolus was noted as tender.  It was also noted 
there was pain with inversion and eversion, but no joint 
instability.  An assessment of left ankle pain and chronic 
back pain was noted.  The physician noted that it was at 
least likely that the left ankle and back pain were related 
to the service-connected injury.  A September 2002 clinical 
record reflects that the veteran reported his back pain and 
left ankle pain were unchanged.  He reported continued 
radiation into the right buttocks.  It was noted that service 
records were reviewed.  Straight leg raising was negative and 
the back demonstrated full range of motion.  Tenderness over 
the paravertebral muscles in the lumbar spine and the left 
lateral malleolus was noted.  Assessments of left ankle pain 
and chronic back pain were noted.  The physician stated that 
it was at least as likely as not that the chronic back pain 
currently occurring may be the result of the ankle injury 
suffered during military service.  

VA treatment records dated from 2001 to 2002 demonstrate that 
the veteran was treated for right wrist pain secondary to 
trauma and an upper respiratory infection in June 2001.  In 
August 2002, the veteran was treated for a left elbow injury 
that occurred while golfing.  

In September 2002, the veteran filed a claim seeking 
entitlement to an increased rating of his service-connected 
left ankle disability, and service connection for a right hip 
condition and a back condition, claimed as secondary to the 
service-connected left ankle disability.  

A September 2002 statement from a private physician states 
that the veteran's service records regarding his left ankle 
injury had been reviewed.  The physician noted relevant 
diagnoses of left ankle pain and chronic back pain.  The 
physician stated that it was at least as likely as not that 
the veteran's back pain may be the result of his in-service 
ankle injury.  He also stated that the veteran's chronic back 
pain and left ankle pain precluded his ability to maintain 
gainful employment because the pain did not allow him to 
pull, push, bend, or lift to any great degree.  The physician 
stated that the veteran was therefore unemployable at that 
time.  

The record reflects that the veteran failed to report for VA 
examinations of the spine and joints in November 2002.  The 
record further reflects that notice of the scheduled 
examinations was mailed to the veteran's address of record.  

A second letter from the veteran's private physician, 
received in January 2003, states that examination revealed 
pain in the "lumbar-sacral parentvo muscles."  His 
neurological examination was noted as "usually normal," but 
the physician stated the veteran's straight leg raising was 
positive.  It was noted that the veteran had been treated 
conservatively with non-steroidal anti-inflammatory 
medications, as well as epidural steroid injections and 
physical therapy.  The physician stated that despite those 
measures, the veteran continued to have periodic bouts of 
acute and chronic low back pain with "ridulopothy."  The 
physician further stated that examination of the ankle 
revealed tenderness over the lateral malleolus.  The veteran 
had full range of motion in the left ankle, but there was 
pain with inversion and eversion.  It was noted that there 
appeared to be no joint instability.  It was also noted that 
the veteran reported the pain in his ankle stemmed from his 
military service during which he fractured his left ankle.  
The veteran reported daily and consistent pain in his left 
ankle and wore a splint daily because of instability in the 
left ankle.  The physician stated that the veteran could not 
work because he could not pull pallets secondary to the pain 
in his left ankle.  The physician also stated that the 
veteran could not run, exercise, or play with his child and 
that he could not ride a bike or play sports because of the 
nature of his left ankle pain.  The physician stated that it 
was "as least likely as not" that the veteran's chronic 
back pain may be the result of the ankle injury suffered 
during military service.  The physician again stated that the 
veteran's chronic back pain and chronic left ankle pain 
precluded his ability to maintain gainful employment because 
the pain did not allow him to pull, push, bend or lift to any 
degree; therefore he was unemployable at that time.  

In a January 2003 rating decision, the RO continued a 
noncompensable evaluation for the veteran's service-connected 
avulsion fracture, left distal fibula with avulsion of the 
lateral talofibular ligament.  In a separate rating decision, 
also issued in January 2003, the RO granted a 20 percent 
evaluation for the veteran's service-connected avulsion 
fracture, left distal fibula with avulsion of the lateral 
talofibular ligament, effective from May 9, 2002.

A January 2003 report of contact with the veteran's private 
physician reflects that the physician stated the primary 
diagnosis of the lumbar spine was a strain.  

The record reflects that the veteran cancelled VA 
examinations of the spine and joints in February 2003.  It 
was noted that the veteran stated he no longer wanted to keep 
the appointments.  

A third statement was received from the veteran's private 
physician in February 2003.  The physician stated that the 
veteran "subjectly" suffered from chronic back pain that 
increased after one-half hour of sitting.  The intensity was 
noted as increasing after one-half hour of standing.  It was 
also noted that pulling or twisting repetitively caused the 
same intensity of pain.  The physician noted the veteran 
reported that his back pain radiated down into his right hip 
and upper thigh.  The physician stated that his examination 
revealed a 50 percent decrease of flexion in the back and 
tenderness along the lumbar sacral spine in the paravertebral 
region.  Neurological examination was noted as normal in the 
lower extremities.  The physician stated that the veteran 
suffered from recurrent intervertebral disc syndrome with 
radiculopathy.  The physician stated that he had reviewed the 
veteran's entire service medical records in making his 
diagnosis.  The physician also stated that he believed it was 
as least likely as not that the veteran's back pain may be 
the result of the injury suffered during military service.  

Clinical records from the veteran's private physician dated 
in February 2003 demonstrate objective findings of a 50 
percent decrease in flexion of the back, a normal 
neurological examination, negative straight leg raising, and 
a tender lumbosacral spine.  The veteran reported increased 
back pain with sitting and standing as well as with 
repetitive pulling and twisting.  He also complained of pain 
radiating into the right hip.  It was noted that VA service 
records were reviewed.  An assessment of chronic back pain 
was noted.  The physician also noted that it was at least as 
likely as not that the veteran's current back pain may be the 
result of the in-service injury.  A clinical record dated in 
April 2003 reflects the veteran complained of left shoulder 
pain and reported lifting heavy pallets at work.  



Analysis

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities. In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2003).  When 
there is a question as to which of two evaluations should be 
applied to a disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  See 38 C.F.R. § 4.3 
(2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. § 
4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. §§ 
4.45 and 4.59.

The veteran's service-connected left ankle disability is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5262.  Diagnostic 
Code 5271 contemplates limited motion of the ankle and 
provides for a 20 percent evaluation for marked limitation of 
motion of the ankle.  A 20 percent rating is the highest 
rating assignable under Diagnostic Code 5271.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for malunion with moderate 
knee or ankle disability and a 30 percent evaluation is 
warranted for malunion with marked knee or ankle disability.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace warrants a 40 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5262.

A review of the record reflects that the veteran was granted 
service connection for a left ankle disability in a February 
1992 rating decision.  In September 2002, the veteran 
requested an increased evaluation of his service-connected 
left ankle disability.  The medical evidence demonstrates 
that the veteran's last VA examination of his ankle was in 
June 1992.  At that time, the veteran reported continued pain 
and stiffness in ankle, particularly during the winter 
months.  The examiner noted that the ankle did not give out 
or give the veteran an indication of increased laxity.  
Physical examination revealed full range of motion without 
evidence of pain or guarding and the veteran was noted to 
ambulate without evidence of a limp.  There was no laxity 
present on eversion or inversion.  Left ankle planter flexion 
was 45 degrees and dorsiflexion was 10 degrees.  The examiner 
found no tenderness, effusion, heat, erythema, crepitation, 
swelling, or deformity.  Radiological examination revealed a 
normal left ankle.  VA treatment records dated from 2001 to 
2002 are silent for any complaints, treatment, or diagnoses 
relevant to the left ankle.  

The Board notes that the veteran was scheduled for VA 
examinations of his joints in November 2002 and again in 
February 2003.  He failed to report for either of the 
scheduled examinations.  When entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Where a 
claimant fails to report for a scheduled examination in 
conjunction with an original claim, such as for service 
connection, the claim shall be reviewed on the basis of the 
evidence of record.  Examples of good cause include, but are 
not limited to, illness or hospitalization of the claimant, 
death of an immediate family member, etc.  See 38 C.F.R. § 
3.655.

Here, good cause has not been demonstrated in regard to his 
increased rating claim.  The veteran has not attempted to 
reschedule his examinations nor has he provided any reason 
for missing the scheduled examinations.  The "duty to assist" 
the veteran in the development of facts pertinent to his 
claims is not a "one-way street," wherein the entire burden 
of such development is placed on the VA.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Nevertheless, rather than denying 
the increased rating claim outright, the RO found the private 
treatment records submitted in support of the veteran's claim 
provided sufficient objective findings and rated the 
veteran's claim based upon the evidence of record, assigning 
a 20 percent evaluation.  The Board finds that although the 
opinions of the veteran's private physician are not 
persuasive for reasons stated below, the private treatment 
records do provide objective findings relevant to the current 
severity of the veteran's service-connected left ankle 
disability and are sufficient for rating purposes.  Thus, the 
Board will decide whether the evidence supports the veteran's 
claim for an increased rating rather than deny the claim 
outright because of his failure to report for the scheduled 
rating examinations.  See 38 C.F.R. § 3.655.

A May 2002 private treatment record demonstrates that the 
veteran complained of constant pain in the left ankle.  
Physical examination revealed full range of motion in the 
ankles.  The left lateral malleolus was noted as tender and 
there was pain with inversion and eversion, but no joint 
instability.  A relevant assessment of left ankle pain was 
noted.  A September 2002 private treatment record reflects 
that the veteran reported his left ankle pain was unchanged.  
The private physician noted tenderness over the left lateral 
malleolus and an assessment of left ankle pain.  

This evidence does not support the assignment of an 
evaluation in excess of 20 percent for the veteran's service-
connected avulsion fracture, left distal fibula with avulsion 
of the lateral talofibular ligament.  As previously noted, a 
20 percent evaluation is the highest rating assignable under 
Diagnostic Code 5271; therefore, the Board must consider 
entitlement to an increased evaluation under Diagnostic Code 
5262.  The aforementioned evidence does not demonstrate 
malunion of the tibia and fibula with marked knee or ankle 
disability or nonunion of the tibia and fibula with loose 
motion requiring a brace.  Although the veteran has reported 
wearing an ankle splint daily because of instability, the 
private treatment records clearly demonstrate no objective 
findings of joint instability.  Physical examination also 
revealed full range of motion in the ankles.  Thus, the 
objective evidence does not demonstrate marked ankle 
disability and entitlement to an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5262.  The 
Board notes that there is no medical evidence of arthritis; 
thus, consideration of Diagnostic Code 5010 is not warranted.  
Accordingly, the objective evidence does not demonstrate that 
the criteria for an evaluation in excess of 20 percent for 
the veteran's service connected left ankle disability have 
been met.  

The Board recognizes that statements from the veteran's 
private treating physician reflect that the veteran's back 
pain and left ankle pain preclude his ability to maintain 
gainful employment because the pain did not allow him to 
pull, push, bend or lift to any great degree.  The private 
physician also stated that the veteran was unemployable.  
However, these statements are inconsistent with the 
physician's private treatment records and appear to be based 
entirely upon a history provided by the veteran.  Private 
treatment records dated from 2000 to 2003 clearly indicate 
that the veteran was working.  A July 2000 treatment record 
notes that the veteran was working at a tire store.  A 
November 2001 treatment record notes that the veteran was 
working 80-hour weeks, and an April 2003 treatment record 
notes that the veteran was lifting heavy pallets at work.  VA 
treatment records also demonstrate that the veteran was 
working and playing sports.  A June 2001 VA treatment record 
notes that the veteran was starting a new job, and an August 
2002 VA treatment record notes that the veteran injured his 
elbow while playing golf.  

The Board notes that an opinion based solely upon information 
provided by the veteran, unenhanced by any additional medical 
comment by the examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Furthermore, the Unites States Court of Appeals for 
Veterans Claims (Court) has found that it is appropriate for 
the Board to consider a physician's opinion to be of less 
weight and credibility when the basis of the opinion is shown 
to be less than complete or contradicted by other evidence.  
See Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993).  Accordingly, the Board 
finds the statements of the veteran's private treating 
physician regarding etiology and unemployability to be of 
little or no credibility because they are contradicted by the 
private treatment records and VA treatment records.  

Thus, there is no credible evidence that the veteran's 
service-connected left ankle disability results in marked 
interference with employment or frequent periods of 
hospitalization.  In the absence of such factors showing that 
application of the regular rating schedule standards has been 
rendered impractical, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board also recognizes that the Court has also held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's service-connected left ankle 
disability is rated pursuant to Diagnostic Codes 5271-5262.  
Diagnostic Code 5271 is based solely upon limitation of 
motion.  However, where, as here, the veteran is already 
receiving the maximum schedular rating provided under the 
applicable diagnostic code, an additional rating for 
functional loss due to pain is not warranted.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As previously noted, 
the private physician statements regarding inability to work, 
run, or play sports are of little weight and credibility as 
they are contradicted by other evidence.  Private treatment 
records contain only the veteran's subjective reports of 
inability to run, work, or play and no objective confirmation 
of the veteran's complaints.  The private treatment records 
and VA treatment records also clearly demonstrate that the 
veteran was working and playing sports, specifically golf.  
Thus, there is no credible and objective evidence of 
functional loss due to pain.  Accordingly, the Board 
concludes that entitlement to an evaluation in excess of 20 
percent for an avulsion fracture, left distal fibula with 
avulsion of the lateral talofibular ligament is not 
warranted.  

Service Connection Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

Following a full review of the evidence of record, the Board 
concludes that service connection for a right hip disability 
and a low back disability is not warranted.  A review of the 
veteran's service medical records is silent for any 
complaints, treatment, or diagnoses related to a right hip 
disability.  Post-service medical records are also silent for 
any diagnoses of a right hip disability.  Although the 
private treatment records demonstrate complaints related to 
the right hip, the veteran's private physician noted no 
diagnoses related to the right hip.  Furthermore, the 
statements from the veteran's private physician make no 
mention of a right hip disability or of any causal connection 
between the veteran's complaints and military service or the 
left ankle.  Absent proof of a present disability there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, because the evidence of record does 
not demonstrate a diagnosis of a present right hip 
disability, the veteran's claim of entitlement to service 
connection for a right hip disability must be denied.  

In regard to the veteran's claim of entitlement to service 
connection for a low back disability, the Board notes that 
the veteran's claim is supported by statements from his 
private physician.  The veteran's physician has stated on 
several occasions that it is at least as likely as not that 
the veteran's back pain may be the result of his in-service 
injury.  However, the Board finds the statements and opinions 
of the veteran's private physician to be lacking in 
credibility for several reasons.  Initially, the opinions 
provided by the private physician state that it is at least 
as likely as not that the veteran's back disability may be 
related to his in-service ankle injury.  The Board finds 
these statements to be speculative in nature in that they 
speak only to the possibility of an etiological link to 
service.  The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Beausoleil v. 
Brown, 
8 Vet. App. 459, 463 (1996); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

Additionally, the private physician's statements and 
treatment records appear to be somewhat inconsistent.  A 
September 2002 statement from the veteran's private physician 
states that the veteran's back and left ankle pain precluded 
his ability to work and that he was unemployable at that 
time.  The physician also stated that the veteran was unable 
to pull, push, bend, or lift to any great degree.  A January 
2003 statement from the same physician states that the 
veteran was unable to play sports.  However, the private 
treatment records from the same physician dated from 2000 to 
2003 clearly indicate that the veteran was working.  A July 
2000 private treatment record notes that the veteran was 
working at a tire store.  A November 2001 private treatment 
record notes that the veteran was working 80-hour weeks, and 
an April 2003 private treatment record notes that the veteran 
was lifting heavy pallets at work.  VA treatment records also 
demonstrate that the veteran was working and playing sports.  
A June 2001 VA treatment records notes that the veteran was 
starting a new job, and an August 2002 VA treatment record 
notes that the veteran injured his elbow while playing golf.  

Likewise, the private physician's statements are somewhat 
inconsistent with the findings noted in his private treatment 
records.  The physician's January 2003 statement indicates 
that straight leg raising was positive; however, the private 
treatment records dated from 2000 to 2002 note negative 
straight leg raising in November 2000, May 2002, and 
September 2002.  A private treatment record dated in February 
2003 also notes negative straight leg raising.  The private 
treatment records dated from 2000 to 2003 are silent for any 
notation of positive straight leg raising.  Finally, in a 
February 2003 statement, the veteran's private physician 
stated that the veteran suffered from recurrent 
intervertebral disc syndrome with radiculopathy.  However, 
the private treatment records are silent for any radiological 
or magnetic resonance imaging examinations to confirm that 
diagnosis.  The private physician's diagnosis of 
intervertebral disc syndrome is inconsistent with the 
objective findings noted in the private treatment records, in 
that the treatment records demonstrate normal neurological 
findings and no findings of muscle spasm or absent ankle 
jerk.  The Board also notes that the private treatment 
records reflect a handwritten notation dated in January 2003 
and signed by the physician.  The notation states that 
someone from VA called requesting additional information.  It 
further states that the veteran advised the physician not to 
send information to VA following consultation with his 
lawyer.  

Thus, in light of all of the foregoing, the Board finds the 
statements and opinions of the veteran's private physician to 
be lacking in weight and credibility.  As previously noted, 
the Court has found that it is appropriate for the Board to 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. at 460-461.  

The remainder of the record is silent for any evidence 
supporting the veteran's claims of entitlement to service 
connection for a low back disability and a right hip 
disability.  The VA treatment records dated from 2001 to 2002 
are completely silent for any complaints, diagnoses, or 
treatment related to the back or hips.  The Board notes that 
the veteran was scheduled for VA examinations of his spine 
and joints on two occasions in November 2002 and in February 
2003.  However, the veteran failed to report for any of the 
examinations, and the record reflects that the veteran 
cancelled the February 2003 VA examinations.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
claim for service connection, as distinguished from the 
increased rating discussed above, the claim shall be rated 
based on the evidence of record.  Examples of good cause 
include, but are not limited to, illness or hospitalization 
of the claimant, death of an immediate family member, etc.  
See 38 C.F.R. § 3.655.

Here, good cause has not been demonstrated in regard to the 
service connection claim.  The veteran has not attempted to 
reschedule his examinations nor has he provided any reason 
for missing the scheduled examinations.  The "duty to assist" 
the veteran in the development of facts pertinent to her 
claims is not a "one-way street," wherein the entire burden 
of such development is placed on the VA.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  In a case such as this, where 
additional development is required to establish the 
entitlement to service connection, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  The Board 
notes that in a January 8, 2003 rating decision, the RO 
notified the veteran and his representative that the veteran 
had failed to report for VA examinations.  In a January 30, 
2003 rating decision, the RO notified the veteran and his 
representative that VA examinations were being scheduled.  A 
February 2003 rating decision notified the veteran and his 
representative that the veteran had failed to report for VA 
examinations scheduled in February 2003.  A February 2003 
statement of the case notified the veteran and his 
representative that the veteran had failed to report for two 
scheduled VA examinations, and that medical evidence which 
might have been material to his claims was not available for 
review.  Thus, the veteran's service connection claims will 
be considered on the evidence of record.

Accordingly, because there is no current diagnosis of a right 
hip disability and no credible evidence supporting the 
veteran's claim of entitlement to service connection for a 
low back disability, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to service connection for a low back 
disability and a right hip disability.  It follows that there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
determination as to these issues.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an evaluation in excess of 20 percent for an 
avulsion fracture, left distal fibula with avulsion of the 
lateral talofibular ligament is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



